Title: To George Washington from Tristram Dalton, 24 April 1794
From: Dalton, Tristram
To: Washington, George


          
            Sir
            Philadelphia April 24th 1794
          
          The arrangements of my private Affairs demand my attention, and will call me from this
              City—I am, thereby, constrained to request
            Your permission to resign my Office, as Treasurer of the Mint of the United States—from
            the performance of the duties of which place I ask the favor to be released, as soon as
            You may find it convenient to nominate a Sucessor.
          My very grateful Acknowledgments are presented to You, Sir, for the many marks of
            publick and private Favors, that You have been pleased to honor me with. I shall ever
            remain, with the greatest Respect, Sir Your most obliged, and most obedient humble,
            Servant.
          
            Tristram Dalton
          
        